[Cite as State v. Rognon, 2019-Ohio-4222.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               LOGAN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                              CASE NO. 8-19-14

        v.

CAMERON ROGNON,                                          OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Logan County Common Pleas Court
                           Trial Court No. CR 18 08 0242

                                     Judgment Affirmed

                           Date of Decision: October 15, 2019




APPEARANCES:

        Charles A. Koenig for Appellant

        Alice Robinson-Bond for Appellee
Case No. 8-10-14


PRESTON, J.

         {¶1} Defendant-appellant, Cameron Rognon (“Rognon”), appeals the

February 28, 2019 judgment of sentence of the Logan County Court of Common

Pleas. For the reasons that follow, we affirm.

         {¶2} On August 14, 2018, the Logan County Grand Jury indicted Rognon on

nine counts: Count One of rape against K.H. in violation of R.C. 2907.02(A)(1)(b),

(B), a first-degree felony; Count Two of attempted rape against K.H. in violation of

R.C. 2907.02(A)(1)(b), (B) and R.C. 2923.02(A), (E)(1), a second-degree felony;

Counts Three through Five of gross sexual imposition against K.H. in violation of

R.C. 2907.05(A)(4), (C)(2), third-degree felonies; and Counts Six through Nine of

public indecency in violation of R.C. 2907.09(B)(4), (C)(5), first-degree

misdemeanors.          (Doc. No. 2).          On August 17, 2018, Rognon appeared for

arraignment and entered pleas of not guilty. (Doc. No. 10).

         {¶3} On October 9, 2018, the Logan County Grand Jury issued a superseding

indictment1 wherein Rognon was indicted on the nine counts in the initial indictment

and two additional counts: Count Ten of gross sexual imposition against D.R. in

violation of R.C. 2907.05(A)(5), (C)(1), a fourth-degree felony and Count Eleven

of public indecency in violation of R.C. 2907.09(B)(4), (C)(5), a first-degree




1
 Hereinafter, all references to the “indictment” are referring to the superseding indictment filed on October
9, 2018. (See Doc. No. 24).

                                                    -2-
Case No. 8-10-14


misdemeanor. (Doc. No. 24). On October 12, 2018, Rognon appeared for an

arraignment and entered pleas of not guilty. (Doc. No. 31).

       {¶4} On January 25, 2019, under a negotiated plea agreement, Rognon

withdrew his pleas of not guilty and enter pleas of guilty to Counts Five and Ten of

the indictment. (Doc. No. 122). In exchange, the State agreed to recommend

dismissal of the remaining counts in the indictment. (Id.). The trial court accepted

Rognon’s guilty pleas, found him guilty of both counts, and ordered a presentence

investigation (“PSI”). (Id.). In addition, the trial court dismissed the remaining

counts of the indictment. (Id.).

       {¶5} On February 28, 2019, the trial court sentenced Rognon to 60 months

in prison on Count Five and 12 months in prison on Count Ten and ordered that

Rognon serve the sentences consecutively. (Doc. No. 123).

       {¶6} Rognon filed his notice of appeal on March 27, 2019. (Doc. No. 136).

He raises three assignments of error for our review. We begin by addressing

Rognon’s first assignment of error. Then, we will address his second and third

assignments of error together because they concern related issues.

                            Assignment of Error No. I

       The trial court erred when it exercised venue over Appellant with
       respect to Count 10, notwithstanding the State’s failure to
       establish beyond a reasonable doubt that the Logan County Court
       of Common Pleas had venue over the underlying offense, which
       had occurred solely in Union County, and, accordingly, its


                                        -3-
Case No. 8-10-14


       conviction of Appellant for Gross Sexual Imposition occurring
       outside the boundaries of Logan County, Ohio is void.

       {¶7} In his first assignment of error, Rognon argues that the trial court erred

by exercising venue over him with respect to Count Ten because the activity

involved in Count Ten occurred entirely in Union County and the State did not

establish that the offense occurred as part of a criminal course of conduct that

included crimes in Logan County.

       {¶8} As an initial matter, Rognon appears to conflate subject matter

jurisdiction and venue. Rognon argues that because he objected to venue for the

first time on appeal, this court should apply a plain error standard of review in

determining whether the Logan County Court of Common Pleas had venue over

Count Ten.     State v. Jackson, 141 Ohio St.3d 171, 2014-Ohio-3707, ¶ 142.

However, “[i]n contrast with subject matter jurisdiction, which may be challenged

at any time, venue is not jurisdictional.” State v. Buoni, 10th Dist. Franklin Nos.

11AP-111, 11AP-148, and 11AP-149, 2011-Ohio-6665, ¶11, citing State v.

Andrews, 148 Ohio App.3d 92, 2002-Ohio-787, ¶ 20 (10th Dist.). “A defendant

‘waives the right to challenge venue when the issue is raised for the first time on

appeal.’” Id., quoting State v, Wheat, 10th Dist. Franklin No. 05AP-30, 2005-Ohio-

6958, ¶ 10, citing State v. Loucks, 28 Ohio App.2d 77, 78 (4th Dist.1971). See State

v. Montgomery, 3d Dist. Putnam No. 12-13-11, 2014-Ohio-1789, ¶ 14 (finding that

the defendant waived the issue of venue by failing to raise it at the trial court level).

                                          -4-
Case No. 8-10-14


See also State v. Brady, 3d Dist. Crawford No. 3-92-23, 1992 WL 368772, *1 (Dec.

1, 1992).

       {¶9} Moreover, not only did Rognon waive venue by failing to challenge it

before the trial court, he also admitted venue by entering guilty pleas to Counts Five

and Ten. “Venue is not a material element of any offense charged.” Jackson at ¶

143, citing State v. Smith, 87 Ohio St.3d 424, 435 (2000), citing State v. Headley, 6

Ohio St.3d 475, 477 (1983). “Nevertheless, venue is a fact that must be proved

beyond a reasonable doubt unless it is waived by the defendant.” Id., citing Headley

at 477. Here, the State attempted to establish venue under R.C. 2901.12(H), which

provides that “[w]hen an offender, as part of a course of criminal conduct, commits

offenses in different jurisdictions, the offender may be tried for all of those offenses

in any jurisdiction in which one of those offenses or any element of one of those

offenses occurred.”     Rognon argues that the State failed to prove beyond a

reasonable doubt that the activity constituting Count Ten of the indictment was

committed as part of a course of criminal conduct with the activity constituting

Count Five of the indictment, which occurred in Logan County. (Appellant’s Brief

at 5-10).

       {¶10} However, Rognon entered guilty pleas to Counts Five and Ten of the

indictment, and the indictment included language specifying that Count Ten

occurred “as part of a course of criminal conduct * * * and the victim involved is of


                                          -5-
Case No. 8-10-14


the same type or same group as the victim in Counts 1 through 9, and/or the offense

was committed by the offender in the victim’s same capacity or relationship to the

victim in Counts 1 through 9, and/or the offenses were committed in furtherance of

the same purpose or objective as that found in Counts 1 through 9, and/or the offense

involved the same or similar modus operandi as the offenses in Counts 1 through

9.” (Doc. No. 24). (See Doc. No. 122). Because Rognon entered a guilty plea to

Count Ten, the State was no longer required to prove venue beyond a reasonable

doubt. See Montgomery at ¶14, citing State v. McCartney, 55 Ohio App.3d 170 (9th

Dist.1988), syllabus (“Quite simply, Montgomery’s guilty plea precludes the venue

argument on appeal.”); Buoni at ¶ 12 (stating that defendant’s guilty plea waived

the right of the defendant to challenge venue, “including the indictment language

that asserted the Delaware County crimes were part of a continuing course of

conduct ending in Franklin County”); State v. Rivera, 6th Dist. Lucas No. L-13-

1177, 2014-Ohio-2690, ¶ 9 (“‘[A] defendant’s plea of guilty precludes his right to

challenge the factual issue of venue.’”), quoting State v. Peters, 6th Dist. Sandusky

No. S-95-010, 1995 WL 668915, *2 (Nov. 9, 1995). Thus, the trial court did not err

by exercising venue over Rognon with respect to Count Ten.

       {¶11} Accordingly, Rognon’s first assignment of error is overruled.

                          Assignment of Error No. II

       The trial court erred when it sentenced Appellant to
       consecutive terms of imprisonment when the record did not

                                         -6-
Case No. 8-10-14


       support the findings required to be made under Ohio Revised
       Code Section 2929.14(C)(4).

                          Assignment of Error No. III

       The trial court erred in imposing the maximum sentence
       allowed for Appellant’s conviction on Count 5, which was not
       consistent with sentences imposed for similar crimes by similar
       offenders.

       {¶12} In his second and third assignments of error, Rognon argues that his

sentence is not supported by the record or otherwise contrary to law. Specifically,

in his second assignment of error, Rognon argues that the record does not support

the trial court’s imposition of consecutive sentences. In this third assignment of

error, Rognon argues that the trial court erred by imposing a sentence of 60 months

with respect to Count Five because the sentence is not consistent with sentences

imposed for similar crimes by similar offenders.

       {¶13} “Under R.C. 2953.08(G)(2), an appellate court will reverse a sentence

‘only if it determines by clear and convincing evidence that the record does not

support the trial court’s findings under relevant statutes or that the sentence is

otherwise contrary to law.’” State v. Nienberg, 3d Dist. Putnam Nos. 12-16-15 and

12-16-16, 2017-Ohio-2920, ¶ 8, quoting State v. Marcum, 146 Ohio St.3d 516,

2016-Ohio-1002, ¶ 1. “Clear and convincing evidence is that ‘“which will produce

in the mind of the trier of facts a firm belief or conviction as to the facts sought to




                                         -7-
Case No. 8-10-14


be established.”’” Id., quoting Marcum at ¶ 22, quoting Cross v. Ledford, 161 Ohio

St. 469 (1954), paragraph three of the syllabus.

       {¶14} We turn first to Rognon’s argument that the record does not support

the imposition of consecutive sentences. “Except as provided in * * * division (C)

of section 2929.14, * * * a prison term, jail term, or sentence of imprisonment shall

be served concurrently with any other prison term, jail term, or sentence of

imprisonment imposed by a court of this state, another state, or the United States.”

R.C. 2929.41(A). R.C. 2929.14(C) provides:

       (4) * * * [T]he court may require the offender to serve the prison terms

       consecutively if the court finds that the consecutive service is

       necessary to protect the public from future crime or to punish the

       offender and that consecutive sentences are not disproportionate to the

       seriousness of the offender’s conduct and to the danger the offender

       poses to the public, and if the court also finds any of the following:

       (a) The offender committed one or more of the multiple offenses

       while the offender was awaiting trial or sentencing, was under a

       sanction imposed pursuant to section 2929.16, 2929.17, or 2929.18 of

       the Revised Code, or was under post-release control for a prior

       offense.




                                         -8-
Case No. 8-10-14


       (b) At least two of the multiple offenses were committed as part of

       one or more courses of conduct, and the harm caused by two or more

       of the multiple offenses so committed was so great or unusual that no

       single prison term for any of the offenses committed as part of any of

       the courses of conduct adequately reflects the seriousness of the

       offender’s conduct.

       (c) The offender’s history of criminal conduct demonstrates that

       consecutive sentences are necessary to protect the public from future

       crime by the offender.

       {¶15} R.C. 2929.14(C)(4) requires a trial court to make specific findings on

the record when imposing consecutive sentences. State v. Hites, 3d Dist. Hardin

No. 6-11-07, 2012-Ohio-1892, ¶ 11; State v. Peddicord, 3d Dist. Henry No. 7-12-

24, 2013-Ohio-3398, ¶ 33. Specifically, the trial court must find: (1) consecutive

sentences are necessary to either protect the public or punish the offender; (2) the

sentences would not be disproportionate to the offense committed; and (3) one of

the factors in R.C. 2929.14(C)(4)(a), (b), or (c) applies. Id.; Id.

       {¶16} The trial court must state the required findings at the sentencing

hearing prior to imposing consecutive sentences and incorporate those findings into

its sentencing entry. State v. Sharp, 3d Dist. Putnam No. 12-13-01, 2014-Ohio-

4140, ¶ 50, citing State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, ¶ 29. A


                                          -9-
Case No. 8-10-14


trial court “has no obligation to state reasons to support its findings” and is not

“required to give a talismanic incantation of the words of the statute, provided that

the necessary findings can be found in the record and are incorporated into the

sentencing entry.” Bonnell at ¶ 37.

       {¶17} Rognon does not argue that the trial court failed to make the requisite

consecutive-sentencing findings under R.C. 2929.14(C)(4).             Rather, Rognon

contends that the record does not support the trial court’s findings. At the sentencing

hearing, the trial court stated:

       The Court finds that consecutive sentences are appropriate. It is

       supported by the record in that it is necessary to punish the offender

       and to protect the public from [Rognon’s] future crime. I do not

       believe the sentence is disproportionate to the serious conduct or the

       danger that he posed and it is justified on the basis * * * that there are

       two or more offenses which are part of the course of conduct and the

       harm that has been caused to the family is so great that a single prison

       term simply would not adequately reflect the seriousness of the

       conduct.

(Feb. 28, 2019 Tr. at 14). The trial court incorporated those findings into its

sentencing entry. (Doc. No. 123). In its sentencing entry, the trial court stated:




                                         -10-
Case No. 8-10-14


       The Court finds that consecutive sentences are necessary to protect

       the public from future crime and/or to punish the offender and that

       consecutive sentences are not disproportionate to the seriousness of

       the offender’s conduct and to the danger the offender poses to the

       public. At least two of the multiple offenses were committed as part

       of one or more courses of conduct, and the harm caused by two or

       more of the multiple offenses so committed was so great or unusual

       that no single prison term for any of the offenses committed as part of

       any of the courses of conduct adequately reflects the seriousness of

       the offender’s conduct.

(Id.). Accordingly, the record reflects that the trial court made the appropriate R.C.

2929.14(C)(4) findings before imposing consecutive sentences and incorporated

those findings into its sentencing entry.

       {¶18} Nonetheless, Rognon argues that although “the trial court provided

lip-service to all the factors necessary to justify the imposition of consecutive

sentences,” the record does not support the trial court’s findings under R.C.

2929.14(C)(4). (Appellant’s Brief at 12-14). We disagree.

       {¶19} Rognon’s principal contention is that the record does not support the

trial court’s finding that the offenses were part of a course of criminal conduct. In

support of his position, Rognon echoes his arguments from the first assignment of


                                            -11-
Case No. 8-10-14


error and contends that the State did not sufficiently prove that the actions

underlying Counts Five and Ten of the indictment were part of a course of conduct.

(Appellant’s Brief at 14-15). Rognon opines that because the State did not establish

that the behavior underlying Counts Five and Ten of the indictment was part of a

course of conduct, the trial court erred when it found that R.C. 2929.14(C)(4)(b)

applied.

       {¶20} As detailed in our discussion of Rognon’s first assignment of error, by

entering a plea of guilty to Counts Five and Ten of the indictment, Rognon admitted

to each of the allegations therein, including that the offenses were committed as a

course of conduct. Moreover, in support of the trial court’s finding that the harm

caused by the multiple offenses was so great or unusual that no single prison term

adequately reflects the seriousness of the offender’s conduct, the trial court

referenced the impact the offenses had on the victims who were both family

members. In particular, the trial court referenced the impact the offenses had on the

victim in Count Five’s relationship with her extended family members, many of

whom were reluctant to acknowledge Rognon’s actions. (Feb. 28, 2018 Tr. at 6-8).

The trial court acknowledged that the family relationships were “disrupted * * *

beyond measure.” (Feb. 28, 2019 Tr. at 7). Thus, the record supports the trial

court’s finding under R.C. 2929.14(C)(4)(b).




                                        -12-
Case No. 8-10-14


       {¶21} With respect to the trial court’s findings that consecutive sentences are

necessary to protect the public from future crime and that consecutive sentences are

not disproportionate to the seriousness of the Rognon’s conduct and to the danger

he poses to the public, Rognon summarily argues that he has no prior criminal

history, admitted his guilt, expressed a desire to obtain counseling, and scored in the

lowest-risk category on his Ohio Risk Assessment System (“ORAS”) analysis. At

the sentencing hearing, the trial court acknowledged these mitigating factors. (Id.

at 7-9). Nevertheless, the record supports the trial court’s findings under R.C.

2929.14(C)(4) that consecutive sentences are necessary to protect the public or

punish the offender.

       {¶22} In support of its finding that consecutive sentences are necessary to

protect the public and would not be disproportionate to the offense committed, the

trial court acknowledged that Rognon was confronted about his sexual behavior

involving D.R., the victim in Count Ten, and that instead of stopping the behavior,

he continued to perpetrate the same behavior against K.H., the victim in Count Five.

(Feb. 28, 2019 Tr. at 10). The trial court stated that Rognon’s actions after being

confronted “indicate * * * that this is a person [who is] not going to alter his behavior

even in the face of having been caught.” (Id.). See State v. Jones, 93 Ohio St.3d

391, 400 (2001), abrogated on other grounds, State v. Mathis, 109 Ohio St.3d 54,

2006-Ohio-855 (finding that the fact that the defendant had committed similar


                                          -13-
Case No. 8-10-14


crimes against two victims “is clearly related to the seriousness of appellee’s

conduct and the likelihood that he will offend again in the future, both of which are

factors to support consecutive sentences * * *”). Additionally, the trial court noted

that Rognon was in a position of trust with respect to the victims. (Feb. 28, 2019

Tr. at 8).

       {¶23} Based on the foregoing, we conclude that there is not clear and

convincing evidence that Rognon’s consecutive sentences are not supported by the

record.

       {¶24} We now turn to Rognon’s third assignment of error, in which he argues

that the trial court erred by imposing the maximum sentence permitted with respect

to Count Five. “‘Trial courts have full discretion to impose any sentence within the

statutory range.’” State v. Smith, 3d Dist. Seneca No. 13-15-17, 2015-Ohio-4225, ¶

9, quoting State v. Noble, 3d Dist. Logan No. 8-14-06, 2014-Ohio-5485, ¶ 9, citing

State v. Saldana, 3d Dist. Putnam No. 12-12-09, 2013-Ohio-1122, ¶ 20. As a third-

degree felony, gross sexual imposition carries a sanction of 12 to 60 months’

imprisonment. R.C. 2907.05(A)(4), (C)(2) (Jan. 1, 2008) (current version at R.C.

2907.05(A)(4), (C)(2) (Mar. 22, 2019)); R.C. 2929.14(A)(3)(a) (Oct. 31, 2018)

(current version at R.C. 2929.14(A)(3)(a) (Mar. 22, 2019)). As a fourth-degree

felony, gross sexual imposition carries a sanction of 6 to 18 months’ imprisonment.

R.C. 2907.05(A)(5), (C)(1) (Jan. 1, 2008) (current version at R.C. 2907.05(A)(5),


                                        -14-
Case No. 8-10-14


(C)(1) (Mar. 22, 2019)); R.C. 2929.14(A)(4) (Oct. 17, 2017) (current version at R.C.

2929.14(A)(4) (Mar. 22, 2019)).

       {¶25} The trial court sentenced Rognon to 60 months in prison for third-

degree felony gross sexual imposition and 12 months in prison for fourth-degree

felony gross sexual imposition. Thus, Rognon’s sentences fall squarely within the

statutory ranges.     “‘[A] sentence imposed within the statutory range is

“presumptively valid” if the [trial] court considered applicable sentencing factors.’”

Nienberg, 2017-Ohio-2920, at ¶ 10, quoting State v. Maggette, 3d Dist. Seneca No.

13-16-06, 2016-Ohio-5554, ¶ 31, quoting State v. Collier, 8th Dist. Cuyahoga No.

95572, 2011-Ohio-2791, ¶ 15.

       {¶26} “R.C. 2929.11 provides, in pertinent part, that ‘[t]he overriding

purposes of felony sentencing are to protect the public from future crime by the

offender and others, to punish the offender, and to promote the effective

rehabilitation of the offender * * *.’” State v. Salmons, 3d Dist. Union No. 14-19-

02, 2019-Ohio-3541, ¶ 16, quoting R.C. 2929.11(A). “To further these purposes,

the sentencing court must ‘consider the need for incapacitating the offender,

deterring the offender and others from future crime, rehabilitating the offender, and

making restitution * * *.’” Id., quoting R.C. 2929.11(A). “Meanwhile, R.C.

2929.11(B) states that felony sentences must be ‘commensurate with and not

demeaning to the seriousness of the offender’s conduct and its impact upon the


                                        -15-
Case No. 8-10-14


victim’ and also be consistent with sentences imposed in similar cases.” Smith at ¶

10, quoting R.C. 2929.11(B). “In accordance with these principles, the trial court

must consider the factors set forth in R.C. 2929.12(B)-(E) relating to the seriousness

of the offender's conduct and the likelihood of the offender's recidivism.” Id., citing

R.C. 2929.12(A).

       {¶27} Here, it is clear from the record that the trial court sentenced Rognon

after considering the purposes of felony sentencing set forth in R.C. 2929.11(A) and

the R.C. 2929.12(B)-(E) factors relating to the seriousness of Rognon’s conduct and

the likelihood of his recidivism. At the sentencing hearing, the trial court advised

Rognon that “[t]he purpose of the criminal justice system is to consider four

factors.” (Feb. 28, 2019 Tr. at 11). The trial court then stated that the permissible

purposes of felony sentencing are “to punish the offender,” “to deter the defendant

and others,” to “rehabilitat[e],” and to “protect[] * * * the public.” (Id.). The trial

court then stated that the sentence imposed was in accordance with the permissible

purposes of felony sentencing. (Id. at 15). Hence, the trial court considered the

purposes and principles of felony sentencing as expressed in R.C. 2929.11(A). (See

Doc. No. 123).

       {¶28} The trial court noted that K.H. is “quite young” and Rognon’s actions

had a great impact on her and her relationships with her family members, which the

trial court described as “disrupted * * * beyond measure.” (Feb. 28, 2019 Tr. at 7).


                                         -16-
Case No. 8-10-14


(See K.H. Victim Impact Statement); (A.H. Victim Impact Statement); (S.H. & E.H.

Victim Impact Statement); R.C. 2929.12(B)(1), (2).             The trial court also

acknowledged that Rognon’s relationship as a family member of the victims put

him in a position of trust and facilitated the offense. (Feb. 28, 2019 Tr. at 8-9). See

R.C. 2929.12(B)(6). In addition, the trial court noted that Rognon had no prior

criminal record. (Feb. 28, 2019 Tr. at 7). See R.C. 2929.12(E)(2). Thus, the record

reflects that the trial court appropriately considered the principles and purposes of

felony sentencing and the applicable R.C. 2929.12 factors in determining Rognon’s

sentence.

       {¶29} Nevertheless, Rognon argues that the trial court erred by imposing the

maximum sentence for Count Five of the indictment because the trial court did not

properly consider the issue of the likelihood of Rognon’s recidivism. Rognon

argues that “the record was devoid of any evidence which would suggest that

[Rognon] was likely to be a repeat offender.” (Appellant’s Brief at 17). Rognon

suggests that the only information in the record with respect to Rognon’s recidivism

is the PSI which concluded that Rognon had a low risk of recidivism. (Id. at 17-

18). (See PSI at 8). We disagree.

       {¶30} As detailed in the above discussion of Rognon’s consecutive

sentences, the trial court considered the fact that Rognon engaged in sexual

misconduct with K.H. after being confronted with his sexual misconduct with


                                         -17-
Case No. 8-10-14


respect to D.R. as an indication that Rognon will continue to reoffend. See Jones,

93 Ohio St.3d 391 at 400. Thus, although Rognon’s ORAS score of 5 placed him

in the “low risk” category, the trial court did have a basis to find that he was at risk

of reoffending.

       {¶31} Finally, Rognon contends that the sentence imposed for Count Five is

not consistent with sentences imposed for similar crimes by similar offenders. In

support of his position, Rognon cites a number of cases in which the defendant was

sentenced to less than 60 months’ imprisonment on a gross-sexual-imposition

conviction. However, our review of the record reveals that Rognon failed to argue

the consistent-sentences issues to the trial court. “‘If a defendant fails to argue to

the trial court that his sentence is not consistent with or proportionate to sentences

imposed for similar crimes committed by similar offenders, then the defendant

waives that issue for appeal.’” State v. Silknitter, 3d Dist. Union No. 14-16-07,

2017-Ohio-327, ¶ 18, quoting State v. Norman, 3d Dist. Seneca No. 13-13-50, 2014-

Ohio-3010, ¶ 17, citing State v. Ewert, 5th Dist. Muskingum No. CT2012-0002,

2012-Ohio-2671, ¶ 31. Consequently, Rognon waived this issue for appeal. See id.

Thus, we reject Rognon’s argument that his sentence is contrary to law because it

was not consistent with sentences imposed on similar offenders who committed

similar crimes.




                                         -18-
Case No. 8-10-14


       {¶32} In conclusion, the trial court properly considered the purposes and

principles of felony sentencing and applied the relevant R.C. 2929.12 factors.

Furthermore, Rognon’s sentence is within the statutory range. Moreover, the trial

court’s consecutive-sentencing findings are supported by the record. Therefore, we

conclude that there is not clear and convincing evidence that Rognon’s sentence is

not supported by the record or that his sentence is otherwise contrary to law. See

Nienberg, 2017-Ohio-2920, at ¶ 23.

       {¶33} Rognon’s second and third assignments of error are overruled.

       {¶34} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                               Judgment Affirmed

ZIMMERMAN, P.J. and SHAW, J., concur.

/jlr




                                        -19-